Case 2:19-cv-02123-DMG-AGR Document 59 Filed 01/22/21 Page 1 of 4 Page ID #:448



   1    Bret A. Stone SBN 190161 BStone@PaladinLaw.com
        Kirk M. Tracy SBN 288508 KTracy@PaladinLaw.com
   2    PALADIN LAW GROUP® LLP
        220 W. Gutierrez Street
   3
        Santa Barbara, CA 93101
   4    Telephone: (805) 898-9700
        Facsimile: (805) 852-2495
   5
        Counsel for Defendant and Counter-Claimant
   6    Hussain M. Shaikh
   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
        TC RICH, LLC, et al.,                   Case No. 2:19-CV-02123-DMG-AGR
  11
                         Plaintiffs,            NOTICE OF MOTION AND
  12
                                                MOTION BY HUSSAIN M.
  13         v.                                 SHAIKH PARTIAL SUMMARY
                                                JUDGMENT
  14    HUSSAIN M. SHAIKH, et al.,
                                                Hearing:
  15                     Defendants.            February 19, 2021
  16                                            9:30 a.m.
                                                Courtroom 8C, 8th Floor
  17    HUSSAIN M. SHAIKH,
                                                Judge Dolly M. Gee
  18
                         Counter-Claimant,
                                                Action filed: March 21, 2019
  19                                            Trial date: June 1, 2021
             v.
  20
        TC RICH, LLC; RICHARD G.
  21    FLEISCHER; and JACQUELINE
        FLEISCHER,
  22
                         Counter-Defendants.
  23

  24

  25

  26

  27

  28


             NOTICE OF MOTION AND MOTION BY SHAIKH FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-02123-DMG-AGR Document 59 Filed 01/22/21 Page 2 of 4 Page ID #:449



   1                                  NOTICE OF MOTION
   2   TO THE PARTIES AND THEIR COUNSEL OF RECORD:
   3         PLEASE TAKE NOTICE THAT on February 19, 2021 at 9:30 a.m., or at such
   4   other time as this matter may be heard before Judge Gee in Courtroom 8C of this
   5   Court, located, at 350 West 1st Street, Los Angeles, California 90012, Defendant and
   6   Counter-Claimant Hussain M. Shaikh (“Shaikh”) will move this Court for partial
   7   summary judgment on its first (failure to state a claim), thirty-first (no imminent and
   8   substantial endangerment), and thirty-second (mootness) affirmative defenses to
   9   Plaintiffs TC Rich, LLC (“TC Rich”), Rifle Freight, Inc., Fleischer Customs Brokers,
  10   Richard G. Fleischer, and Jacqueline Fleischer’s (collectively, “Plaintiffs”) sixth
  11   cause of action in their First Amended Complaint for injunctive relief under the
  12   Resource Conservation & Recovery Act (“RCRA”) § 7002(a)(1)(B), 42 U.S.C.
  13   § 6972(a)(1)(B), see ECF No. 22, and for partial summary judgment against Counter-
  14   Defendants TC Rich, Richard G. Fleischer, and Jacqueline Fleischer (collectively,
  15   “Counter-Defendants”) on Shaikh’s first and third counterclaims for (1) Contribution
  16   under CERCLA § 113(f) and (2) Contribution under California Health & Safety Code
  17   § 25363(d) (“HSAA”), see ECF No. 46, and Counter-Defendant’s second affirmative
  18   defense (third party defense), pursuant to Federal Rule of Civil Procedure 56.
  19         The motion is made on the ground that there is no genuine dispute as to any
  20   material fact and that Shaikh is entitled as a matter of law to partial summary
  21   judgment from the Court as follows:
  22   (1) That the Resource Conservation & Recovery Act (“RCRA”) § 7002(a)(1)(B),
  23        42 U.S.C. § 6972(a)(1)(B), injunctive relief claims against Shaikh are barred by
  24        the doctrine of mootness due to lack of redressability because there is no remedy
  25        Shaikh could be ordered to take to reduce or eliminate any risk that is not already
  26        being undertaken by Murex under DTSC supervision and there is no evidence
  27        of inadequate response to the contamination, nor is there any evidence that
  28        DTSC has neglected its duties in oversight of the response actions.
                                               -2-                      2:19-CV-02123-DMG-AGR
              NOTICE OF MOTION AND MOTION BY SHAIKH FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-02123-DMG-AGR Document 59 Filed 01/22/21 Page 3 of 4 Page ID #:450



   1   (2) That the RCRA injunctive relief claims against Shaikh are barred for failure to
   2        state a claim because the conditions at the site do not present an imminent and
   3        substantial endangerment, nor “may” they, pursuant to the Resource
   4        Conservation & Recovery Act (“RCRA”) § 7002(a)(1)(B), 42 U.S.C.
   5        § 6972(a)(1)(B), nor is there evidence that they ever have.
   6   (3) That Counter-Defendants are liable to Shaikh for past response costs incurred
   7        pursuant to the Comprehensive Environmental Response, Compensation &
   8        Liability Act (“CERCLA”) § 113(f), 42 U.S.C. § 9613(f).
   9   (4) That Counter-Defendants are liable to Shaikh for past response costs incurred
  10        pursuant to the Carpenter-Presley-Tanner Hazardous Substance Account Act
  11        (“HSAA”), Cal. Health & Safety Code § 25363(d).
  12   (5) That Counter-Defendants’ Third Party Defense to Shaikh’s CERCLA § 113(f)
  13        claim is invalid because Counter-Defendants had reason to know of the
  14        contamination, did not conduct all appropriate inquiries, and did not exercise
  15        due care with respect to the contamination.
  16   (6) That Counter-Defendants’ Third Party Defense to Shaikh’s HSAA § 25363(d)
  17        claim is invalid because Counter-Defendants had reason to know of the
  18        contamination, did not conduct all appropriate inquiries, and did not exercise
  19        due care with respect to the contamination.
  20        The motion seeks partial summary judgment only. Shaikh will litigate the
  21   specific items of cost recovery at a later date.
  22        The motion seeks in the alternative—if the Court declines to grant all the relief
  23   requested by the motion—partial summary judgment on each material fact in support
  24   of the motion that is not genuinely in dispute and, thereafter, the Court’s treatment of
  25   such facts as established in the case. See Fed. R. Civ. P. 56(g). Specifically, Shaikh
  26   seeks partial summary judgment on each element of each claim listed above and each
  27   element of each defense to those claims for which there is no genuine dispute, so that
  28   this case can proceed with as many issues resolved as possible.
                                               -3-                      2:19-CV-02123-DMG-AGR
              NOTICE OF MOTION AND MOTION BY SHAIKH FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-02123-DMG-AGR Document 59 Filed 01/22/21 Page 4 of 4 Page ID #:451



   1          The motion is supported by this Notice of Motion, the Memorandum of Points
   2   and Authorities, the Declarations of Kirk Tracy and Anthony Brown, the Statement
   3   of Uncontroverted Facts, and the Proposed Order filed herewith, and all records on
   4   file with the Court for this case, and such other evidence and oral argument as may
   5   be presented at the hearing on the motion.
   6          Pursuant to Local Rule 7-3, on November 11, 2020, counsel for Shaikh met and
   7   conferred with counsel for Plaintiffs and thoroughly discussed the substance of this
   8   motion, but were unable to reach a resolution which would eliminate the necessity
   9   for a hearing. This motion thus follows that conference of counsel pursuant to L.R.
  10   7-3.
  11           Dated: January 22, 2021               PALADIN LAW GROUP® LLP
  12                                           By:   /s/ Kirk M. Tracy
  13
                                                     Kirk M. Tracy
                                                     Counsel for Defendant and Counter-
  14                                                 Claimant Hussain M. Shaikh
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                -4-                      2:19-CV-02123-DMG-AGR
               NOTICE OF MOTION AND MOTION BY SHAIKH FOR PARTIAL SUMMARY JUDGMENT
